         Case 4:21-cv-00558-JM Document 2 Filed 06/23/21 Page 1 of 7
                                                                              ELECTRONICALLY FILED
                                                                                   Pulaski County Circuit Court
                                                                             Terri Hollingsworth, Circuit/County Clerk
                                                                          2021-Feb-26 09:01 :09
                                                                              60CV-21-1452
              IN THE CIRCUIT COURT OF PULASKI COUNTY,                ARK~~'ti#-6_D_o4_:_7_Pa--=g'---es_ ____.
                                 CIVIL DIVISION

MYRA JOHNSON                                                                PLAINTIFF

vs.                                NO.- - ~ - - -

WALMART INC., a/k/a WAL-MART
STORES ARKANSAS, LLC,
d/b/a WALMART SUPERCENTER                                                      DEFENDANT

                                     COMPLAINT

         COMES NOW the Plaintiff, Myra Johnson, by and through her attorney

David A Hodges, and for her cause of action against Defendant, states:

                            JURISDICTION AND VENUE

         1.     The Circuit Court of Pulaski County, Arkansas, has jurisdiction of

this case because of the fact the Plaintiff is seeking relief against the

Defendant in this civil proceeding, thereby giving this court jurisdiction under

Ark. Const. Amend. 80       §   6 and Ark. Code Ann.      §   16-60-101.

         2.     The venue for this action is proper in Pulaski County, Arkansas

pursuant to the provisions of Ark. Code Ann.         §   16-60-101, et seq.

                                       PARTIES

         3.     Plaintiff Myra Johnson was at all times relevant herein, a citizen

and resident of Little Rock, Pulaski County, Arkansas.

         4.     Defendant Walmart Inc., a/k/a Wal-Mart Stores Arkansas, LLC

d/'p/a    Walmart    Supercenter     hereinafter    referred    to     as    "Walmart"               or


                                      Page 1 of 7
         Case 4:21-cv-00558-JM Document 2 Filed 06/23/21 Page 2 of 7




"Defendant") is a domestic for-profit company licensed to do business in

Arkansas. Defendant's registered agent is CT Corporation System, 124 West

Capitol Avenue, Suite 1900, Little Rock, Arkansas 72201. Defendant owns

and operates a grocery and home goods store located at 19301 Cantrell Road,

Little Rock, Pulaski County, Arkansas 72223 (Store number 5244), and does

business as "Walman Supercenter."

                            FACTUAL BACKGROUND

        5,.   On or around April 7, 2019 Plaintiff was hired by Walmart.

        6.    Around July, 2019 Plaintiff reported a co-worker's conduct. After

that time the co-worker was discharged. Walmart did not escort the co-worker

off the property and such co-worker did attack Plaintiff while Plaintiff was·

working on the floor.

        7.    Walmart investigated Plaintiff's allegations of the attack and

assigned Plaintiff to work in another area of the store. This reassignment

changed Plaintiff's work schedule and greatly reduced her working hours.

        8.    Plaintiff was discharged from Walmart on or around December 6,

2019.

        9.    Plaintiff subsequently filed a discrimination charge with the Equal

Employment Commission ("EEOC") on or about December 11, 2020 alleging




                                   Page 2 of 7
       Case 4:21-cv-00558-JM Document 2 Filed 06/23/21 Page 3 of 7




the discrimination and retaliation that took place during her employment at

Walmart from April 1, 2019 until December 6, 2019.

      10.   Plaintiff's .charge of discrimination was dismissed by the EEOC on

or about December 22, 2020 for untimely filing and Plaintiff was thus issued

a "Notice of Suit Rights" in which Plaintiff has ninety (90) days from the time

she received such notice to file her suit in federal or state court.

      11.   Plaintiff believes she was harassed, reassigned, her schedule

changed, her hours reduced, and subsequently discharged because of her age,

forty-six (46), in violation of the Age Discrimination in Employment Act of

1967, as amended; as well as because of her race, African American, in

violation of Title VII of the Civil Rights Act of 1964, as amended, and the

Arkansas Civil Rights. Act of 1993; and further, that her discharge and the

actions taken against her were in retaliation for her reporting her co-worker,

in violation of Title VII of the Civil Rights Act of 1964 and the Arkansas Civil

Rights Act of 1993.

                                · COUNTI
                             AGE DISCRIMINATION
      12.   As a cause of action and ground for relief, Plaintiff alleges the

factual matters described in the preceding paragraphs, inclusive, of the

Complaint as a part of this Count.




                                   Page 3 of 7
         Case 4:21-cv-00558-JM Document 2 Filed 06/23/21 Page 4 of 7




      13.      Under the Age Discrimination in Employment Act ("ADEA"), 29

U.S.C. § 621, et seq., it is unlawful to discriminate against an employee

because of that employee's age.


      14.      Defendant's conduct was a willful violation of the ADEA.


      16.      As a direct result of Defendant's unlawful conduct in violation of

the ADEA, Plaintiff has suffered loss of past and future income.


      17.      As a direct result of Defendant's willful and unlawful conduct,

Plaintiff is entitled to dam~ges.


                                    COUNT II
                              RACE DISCRIMINATION.
      18.      As a cause of action and ground for relief, Plaintiff alleges the

factual matters described in the preceding paragraphs, inclusive, of the

Complaint as a part of this Count.


      19.      Under Title VII of the Civil Rights Act of 1964 ("Title VII"), 42

U.S.C.   §   2000e, et seq., it is unlawful for an employer to discriminate against

an employee because of that employee's race.


      20.      Defendant's conduct was a willful violation of Title VII.




                                     Page 4 of 7
       Case 4:21-cv-00558-JM Document 2 Filed 06/23/21 Page 5 of 7




      21-.   As a direct result of Defendant's race-based discrimination against

Plaintiff in violation of Title VII, Plaintiff has suffered loss of past and future

income.


      22.    As a direct result of Defendant's willful and unlawful conduct,

Plaintiff is entitled to damages.


      23.    Defendant's conduct was also race discrimination in violation of

Arkansas Civil Right Act (uACRA"), A.C.A. § 16-123-107.


      24.    Plaintiff was subjected to discrimination based on her race by

Defendant in violation of ACRA.


      25.    As a direct result of Defendant's willful and unlawful conduct,

Plaintiff is entitled to back pay, interest on back pay, and .the cost of

reasonable attorney's fees. Plaintiff is also entitled to compensatory and

punitive damages.


                                     COUNT Ill
                                    RETALIATION


      26.    As a cause of action and ground for relief, Plaintiff alleges the

factual matters described in the preceding paragraphs, inclusive, of the

Complaint as a part of this Count.




                                    Page 6 of 7
       Case 4:21-cv-00558-JM Document 2 Filed 06/23/21 Page 6 of 7




       27.    Under the ACRA, A.C.A.     §   16· 123-108, it is unlawful for an

employer to discriminate against an employee "because the individual in good

faith made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter."


       28.    The ACRA makes it unlawful for an employer to interfere with the

employee's "exercise or enjoyment of, or on account of his or her having

exercise or enjoyed ... any right granted or protected by this subchapter."


       29.    Defendant willfully violated these provisions of the ACRA when

Defendant substantially altered Plaintiff's work environment after Plaintiff

make justifiable complaints against her co-workers.


       30.    As a direct result of Defendant's willful and unlawful conduct,

Plaintiff is entitled to back pay, interest on back pay, and the cost of

reasonable attorney's fees. Plaintiff is also entitled to compensatory and

punitive damages.


                                   DAMAGES

       31 .   Plaintiff is entitled to compensatory damages and other equitable

relief based on Plaintiff's claims of discrimination based on the ADEA and Title

VII.




                                   Page 6 of 7
       Case 4:21-cv-00558-JM Document 2 Filed 06/23/21 Page 7 of 7




      32.   A.C.A.   §   16-123-107(c) provides that Plairitiff, as an individual

injured by employment discrimination by an employer, is entitled to affirmative

relief, back pay, interest on back pay~ possible litigation and reasonable

attorney's fees, and compensatory and punitive damages.

      33.   Plaintiff requests this relief from the court.

                           DEMAND FOR JURY TRIAL

      34.   Pursuant to Rule 38 of the Arkansas Rules of Civil Procedure, the

Plaintiff respectfully demands a jury trial on any and all issues triable of right

by jury.

                                                   MYRA JOHNSON. PLAINTIFF


                                            By:
                                                   ~~
                                                    _.·
                                            DAVID~S~~
                                            Attorney at Law
                                                             .· .. · ~       .



                                            212 Center Street. Fifth Floor
                                            Little Rock. AR 72201-2429
                                            Arkansas Bar No. 65021
                                            Telephone: 501-374-2400
                                            E-Mail: david@hodgeslaw.com




                                    Page 7 of 7
